Citation Nr: 1138531	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for status post acute myocardial infarction with coronary artery disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982 and from November 1990 to April 1991 and from June 1991 to November 1991.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), which included a period of INACDUTRA on June 6, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Columbia, South Carolina, although jurisdiction was retained by the RO in Atlanta, Georgia.

A review of the procedural history reveals that the Veteran's claim for service connection for a cardiovascular disorder was initially denied in an April 1994 rating decision, which was reaffirmed in August 1995 by the RO following receipt of additional evidence.  This evidence was "new and material" to the Veteran's claim and considered to have been filed in connection with that claim.  38 C.F.R. § 3.156(b) (2011).  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in August 2005.  Therefore, he had one year from the readjudication to submit a notice of disagreement.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  The filed a notice of disagreement in September 1995.  A Statement of the Case was not promulgated until September 2007.  A substantive appeal was received that same month.  Thus, rather than determining whether new and material evidence has been submitted to reopen the appellant's claim, a de novo review of the issue of entitlement to service connection is warranted.  

In January 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In July 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011). The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion has not been provided to the appellant and her representative.  However, given the positive outcome of the appeal, there is no prejudice to the Veteran.  

FINDINGS OF FACT

1.  The Veteran's diagnosed coronary artery disease and/or arteriosclerotic heart disease had its onset in service or within one year of his service discharge in November 1991.    

2.  The chest pain that the Veteran experienced during a period of INACDUTRA on June 6, 1993, was part of an acute myocardial infarction event that occurred on June 10, 1993.   


CONCLUSION OF LAW

Status post myocardial infarction with coronary artery disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In addition, certain chronic diseases such as coronary artery disease may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  As noted above, service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA. Biggins, 1 Vet. App. at 474.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As an initial matter, the evidence indicates a current disability.  Specifically, a November 1993 VA examination revealed diagnoses of status post myocardial infarction and post myocardial infarction depression.  Further, while the claim has been on appeal, the Veteran was diagnosed with arteriosclerotic heart disease as well as coronary artery disease, and he underwent coronary artery bypass surgery in March 2004.  Thus, Shedden element (1) has been met. 

Next, service treatment records including periodic reports of medical examinations dated in October 1983, December 1987, November 1991, did not indicate a heart disorder.  On the contrary, his heart was consistently indicated as "normal" on the periodic reports of medical examinations.  However, a review of the record reveals that the Veteran was hospitalized for an acute myocardial infarction on June 10, 1993.  June 1993 private treatment records indicate that he had been working on a fence and exerting himself when he experienced chest pain.  Although the Veteran was hospitalized for the heart disorder approximately one year and seven months following discharge from active duty in November 1991, a June 1993 private treatment record indicated that he had a history of angina during periods of exertion for at least one year prior to the hospitalization for the acute myocardial infarction (i.e., within one year following discharge from active duty).  

Further, the Veteran had been on INACDUTRA on June 6, 1993, four days prior to the hospitalization for the acute myocardial infarction, for a weekend drill and experienced extreme chest pain on INACDUTRA.  Service personnel records containing lay statements related to periods of ACDUTRA and INACDUTRA indicate that the Veteran's superiors observed him fall down and grab his chest following a physical fitness test at a drill on June 6, 1993.  Similar accounts were made with respect to a training exercise in May 1993.  The Veteran did not seek medical attention in either instance.

Thus, if the angina, diagnosed in June 1993 by the private treatment provider as having been present for one year, was part of the Veteran's current disability and present within the one year period following the November 1991 discharge from active duty, then service connection may be warranted on a presumptive basis.  The remaining question would be whether the disorder was disabling to a compensable degree within the one year following discharge from active duty.  On the other hand, service connection may be warranted for an acute myocardial infarction incurred during a period of INACDUTRA.  

In July 2011, the Board sent the case to the VHA for an opinion regarding the likelihood that the Veteran's heart disorder had its onset in service or within one year following service, or whether the Veteran's pain during the period of INACDUTRA was related to the acute myocardial infarction for which he was hospitalized four days later.  An opinion was received in August 2011.  Upon review of the claims file, the VHA expert opined that it is at least as likely as not that the Veteran's coronary artery disease or arteriosclerotic heart disease had its onset in service, within one year of service discharge, or is otherwise related to military service.  As the opinion comes from a cardiologist who reviewed the specific facts of this case and applied his medical expertise in the field of cardiology to reach the conclusions above, the Board places a high probative value on the August 2011 medical opinion.  

The question that remains is whether the Veteran's current arteriosclerotic heart disease was present to a compensable degree within one year of discharge from active duty.  Under Diagnostic Codes 7005, a compensable rating for arteriosclerotic heart disease is warranted for documented coronary artery disease resulting in the following: a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  The Board has also considered other Diagnostic Codes related to heart disease but finds that DC 7005 is the only relevant code here as the Veteran had not been diagnosed with, or treated for, an infection of the heart or a myocardial infarction during the one year period following discharge from active duty.  As noted above, the evidence supports a finding that the Veteran has documented coronary artery disease that resulted in angina within one year following discharge from service.  Although the treatment records do not indicate specifically whether the Veteran's angina resulted from a workload greater than 7 METs but not greater than 10 METs, giving all benefit of the doubt to the Veteran, the Board finds that his heart disorder was present to a compensable degree within one year following discharge from service.  As such, service connection is warranted on a presumptive basis under 38 C.F.R. §  3.306.

Further, even if service connection was not warranted on a presumptive basis, service connection would be warranted in this case for an acute myocardial infarction occurring during a period of INACDTURA. See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  As noted above, the Veteran had been on INACDUTRA on June 6, 1993, four days prior to the myocardial infarction, for a weekend drill and experienced extreme chest pain on INACDUTRA.  An October 1995 personnel record made a line of duty determination that the Veteran's June 1993 acute myocardial infarction occurred in the line of duty.  The Board is not bound by decisions made by service medical boards, however, in this case, the Board finds the line of duty decision to be highly probative.  The Board also finds that despite the finding that his chest pain in May 1993 was angina and linked to the June 1993 acute myocardial infarction, the warrant of service connection would not be affected as the presumptions of soundness and aggravation do not apply to periods of INACDUTRA. 

Further, the August 2011 outside medical expert also opined that it is at least as likely as not that the chest pain which occurred during INACDUTRA four days prior to the June 10, 1993 acute myocardial infarction, was actually an acute myocardial infarction or at least angina that was part of the acute myocardial infarction event.  Thus, even if service connection was not warranted on a presumptive basis, it would be warranted on a direct basis as an acute myocardial infarction that occurred during a period of INACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).   

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for status post myocardial infarction with coronary artery disease is granted.  


ORDER

Service connection for status post myocardial infarction with coronary artery disease is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


